EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nelson Monterrosa on 5/18/2021.
This application has been amended as follows:
Claim 15 has been replaced with
-- The terminal according to claim 13, wherein a sequence length of the base sequence of the first preamble is longer than a sequence length of a base sequence of the second preamble.--

Claim 19 has been replaced with
-- The terminal according to claim 14, wherein a sequence length of the base sequence of the first preamble is longer than a sequence length of a base sequence of the second preamble.--


DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 5/5/2021.
Claim(s) 1-12, 16, 20 and 21 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 13-15 and 17-19 is/are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 5/5/2021, with respect to the rejection of claims 13-15 and 17-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection has been withdrawn.

Allowable Subject Matter
Claim(s) 13-15 and 17-19 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Islam et al. US 20200083947, teaches a higher number of cyclic shifts through non- contention (see para. reference (0010, 0050, 0115, 0192, 0193, 0217, 0223, 0240, 0253, 0282, 0289).
A close reference, Papasakellariou US 20200169994, teaches a preamble index indicated by higher layers where contention-based and contention-free PRACHs share preamble sequences (see para. 0161 and 0172).
A close reference, Chu et al. US 20140233379, teaches a root sequence and a Ncs provided by broadcast (see para. 0032).
A close reference, Yeo et al. US 20200099499, teaches URLLC, mMTC, eMBB with different subcarrier spacings (see FIGs. 1C, 1D and 1M).
A close reference, Yeo et al. US 20180054800, teaches URLLC, mMTC, eMBB with different subcarrier spacings (see FIGs. 1C and 1D).
A close reference, NTT Docomo, Inc. (Non-Patent Literature Documents citation #2, listed on IDS dated 8/23/2019), teaches switching from grant-free transmission to grant-based transmission (see section 2.2).
A close reference, Vujcic US 20100105405 (cited in Non-Final Rejection dated 8/21/2020), teaches different length signature sequences based on contention-based versus contention-free (see para. 0128).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone. 
As per claim(s) 13-15 and 19, the cited prior art either alone or in combination fails to teach the combined features of:

a processor that controls to transmit the first preamble with a subcarrier spacing that is narrower than a subcarrier spacing used to transmit the second preamble; and
a receiver that receives, by higher layer signaling, an index of a base sequence of the first preamble,
wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble.

As per claim(s) 17, the cited prior art either alone or in combination fails to teach the combined features of:

controlling to transmit the first preamble with a subcarrier spacing that is narrower than a subcarrier spacing used to transmit the second preamble; 
receiving, by higher layer signaling, an index of a base sequence of the first preamble,
wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble.

As per claim(s) 18, the cited prior art either alone or in combination fails to teach the combined features of:

a processor that controls to transmit the first preamble with a subcarrier spacing that is narrower than a subcarrier spacing used to transmit the second preamble; and
a receiver that receives, by higher layer signaling, an index of a base sequence of the first preamble; and the base station comprises:
a receiver that receives the first preamble and the second preamble; and 
a transmitter that transmits, by higher layer signaling, the index of the base sequence of the first preamble,
wherein a number of cyclic shifts of the first preamble is greater than a number of cyclic shifts of the second preamble.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037.  The examiner can normally be reached on M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/M.K.P/Examiner, Art Unit 2464